Exhibit 10.31

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT, dated as of January 31, 2015 (the “Signing Date”),
between InVivo Therapeutics Holdings Corp. (the “Company”), and Lorianne
Masuoka, (the “Officer”).

 

WITNESSETH THAT:

 

WHEREAS, the parties desire to enter into this Agreement pertaining to the
employment of the Officer by the Company:

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, it is hereby covenanted and agreed by the Officer and the Company
as follows:

 

1.          Performance of Services. The Officer’s employment with the Company
shall be subject to the following:

 

(a)       Subject to the terms of this Agreement, the Company hereby agrees to
employ the Officer as its Chief Medical Officer, commencing January 31, 2015 or
such other date as may be mutually agreed upon by the parties (the date of
commencement of employment, the “Effective Date”). In addition, the Officer
shall serve as Chief Medical Officer of InVivo Therapeutics Corporation, the
Company’s wholly owned subsidiary.  The Officer shall be based at the Company’s
headquarters in Cambridge, MA.

 

(b)       While the Officer is employed by the Company, the Officer shall devote
her full business time, energies and talents to serving as its Chief Medical
Officer. The Officer may, however, serve on outside Boards, to the extent that
such activities do not materially inhibit or prohibit the performance of the
Officer’s duties under this Agreement or conflict in any material way with the
business of the Company or any subsidiary.

 

(c)       The Officer serves as a Section 16 officer of the company subject to
the various regulatory filing responsibilities that must be met by directors,
officers and principal stockholders as required by this section of the
Securities and Exchange Act of 1934, as amended, and the related rules and
regulations of the Securities and Exchange Commission.

 

(d)       The Officer agrees that she shall perform her duties faithfully and
efficiently subject to the directions of the Chief Executive Officer (“CEO”) and
the Board of Directors of the Company (the “Board”). The Officer shall not,
without her consent, be assigned tasks that would be inconsistent with those of
the Chief Medical Officer. The Officer shall report to the CEO and shall have
such authority, power, responsibilities and duties as are inherent in her
position (and the undertakings applicable to her position) and necessary to
carry out her responsibilities and the duties required of her hereunder.





1

--------------------------------------------------------------------------------

 



(e)       The Officer’s employment with the Company shall be “at-will”, which
means that either the Officer of the Company may terminate the Officer’s
employment at any time, for any reason, or for no reason, by providing notice
thereof to the other party, subject to the terms of this Agreement. The Officer
acknowledges that the Agreement does not constitute a contract of employment for
any particular period of time or impose on the Company any obligation to retain
the Officer as an employee. If the Officer’s employment with the Company
terminates for any reason, the Officer shall be deemed to have resigned,
effective as of such termination, as an officer or director of any subsidiary of
the Company, and the Officer hereby agrees to promptly execute resignation
letters documenting such resignations upon the request of the Company.

 

(f)        The Officer agrees to abide by the reasonable and lawful rules,
regulations, instructions, personnel practices and policies of the Company and
any changes therein which may be adopted from time to time by the Company.

 

2.         Compensation. Subject to the terms of this Agreement, while the
Officer is employed by the Company, the Company shall compensate her for her
services as follows:

 

(a)       Salary.  For services rendered under this Agreement, the Company shall
pay the Officer a salary at the annual rate of $310,000.00, paid in accordance
with the Company’s usual payroll practices. This salary will be reviewed
annually and will be adjusted upward (but not downward without the Officer’s
consent) no less frequently than annually.

 

(b)       Bonus. The Officer shall be eligible to receive an annual target bonus
of 25% of her annual salary, subject to her performance of specified objectives
to be established by the CEO at latest by June 30th each year. Actual bonus
payout may be below or above the annual target bonus subject to performance.

 

(c)        Stock Option. The Officer shall be eligible to receive a stock option
to purchase 500,000 shares of common stock at an exercise price equal to the
closing price of a share of common stock priced at market value on the first
date of employment. InVivo Therapeutics Holdings Corp. options vest at 25% in
year one and then monthly over a 4- year schedule thereafter. An example of the
company's NQO Agreement included herein.

 

(d)       Other Benefits. The Officer shall be eligible for all medical, dental
and other benefits and fringe benefits, including, without limitation, 20 days
of paid time off each calendar year, to the same extent and on the same terms as
those benefits are provided by the Company from time to time to the Company’s
other senior management Executives. In addition, the Company shall pay for the
Officer’s parking at or near the Company’s headquarters at One Kendall Square,
Cambridge, MA.





2

--------------------------------------------------------------------------------

 



(e)        Expense Reimbursement. The Company will reimburse the Executive for
all reasonable travel, entertainment and other expenses incurred or paid by the
Officer in connection with, or related to, the performance of her duties,
responsibilities or services under this Agreement, provided that such expenses
are incurred and accounted for in accordance with the reasonable policies and
procedures established by the Company.

 

(f)        Withholding. All salary, bonus and other compensation payable to the
Officer shall be subject to applicable withholding taxes.

 

(g)        Indemnification and Insurance.

 

(i)        The Company and the Officer, contemporaneously with the execution of
this Agreement, shall execute the Company’s standard Indemnification Agreement,
which shall be dated the Effective Date.

 

(ii)       The Company shall maintain directors and officers liability insurance
in commercially reasonably amounts (as reasonably determined by the Board), and
the Officer shall be covered under such insurance to the same extent as other
senior management Executives of the Company and the Board.

 

3.         Termination. The Officer’s employment with the Company pursuant to
this Agreement shall terminate upon the occurrence of any of the following:

 

(a)        At the election of the Company, for Cause (as defined below),
immediately upon written notice by the Company to the Officer, which notice
shall identify the Cause upon which the termination is based. For the purposes
of this Section 3(a), “Cause” shall mean (i) a good faith finding by the Company
that (A) the Executive has failed to perform her reasonably assigned duties for
the Company and has failed to remedy such failure within 10 days following
written notice from the Company to the Officer notifying her of such failure,
(B)The Officer has engaged in dishonesty, gross negligence or misconduct, or (C)
The conviction of the Officer of, or the entry of a pleading of guilty or nolo
contendere by the Executive to, any crime involving moral turpitude or
any felony;

 

(b)       Upon the death or permanent disability of the Officer, if such
disability renders the Officer incapable of performing her duties, as reasonably
determined by the Company and confirmed in writing by the Officer’s
treating physician;

 

(c)        At the election of either party, upon not less than 10 days’ prior
written notice of termination; or

 

(d)       At the election of the Officer, for Good Reason (as defined below),
immediately upon written notice by the Officer to the Company, which notice
shall identify the Good





3

--------------------------------------------------------------------------------

 



Reason upon which the termination is based. For the purposes of this Section
3(d), “Good Reason” for termination shall mean (i) a material adverse change in
the Officer’s authority, duties or compensation without the prior consent of the
Executive, or (ii) a material breach by the Company of the terms of this
Agreement, which breach is not remedied by the Company within 10 days following
written notice from the Officer to the Company notifying it of such breach.

 

4.         Rights Upon Termination. Upon the Officer’s Date of Termination, the
Company shall provide to the Officer the following:

 

(a)        Accrued obligations. The Company will pay the Officer her
Accrued Obligations promptly following such termination. For purposes of this
Agreement, “Date of Termination” means the last day the Officer is employed by
the Company pursuant to this Agreement, and “Accrued Obligations” means

 

(i)        the portion of the Executive’s salary as has accrued prior to any
termination of her employment with the Company and has not yet been paid;

(ii)       an amount equal to the value of any accrued unused vacation days or
paid time off;

(iii)      the amount of any annual bonus declared but not yet paid; and

(iv)      the amount of any expenses properly incurred by the Officer on behalf
of the Company prior to any such termination and not yet reimbursed pursuant to
Section 2(e) hereof.

 

(b)       Severance. If the Officer’s employment is terminated (i) by the
Company without Cause within six months following a Change of Control (as
defined in the Company’s 2010 Equity Incentive Plan), (ii) under Section 3(c)
(only if termination is elected by the Company, not if elected by the Officer)
or (iii) under Section 3(d), the Company shall continue to pay the Officer her
base salary as in effect on the Date of Termination, paid in accordance with the
Company’s usual payroll practices, for a period of six (6) months following the
Date of Termination. The payment to the Officer of the amounts payable under
this Section 4(b) shall (i) be contingent upon the execution by the Officer of a
release in a form reasonably acceptable to the Company and (ii) constitute the
sole remedy of the Executive in the event of a termination of the Executive’s
employment in the circumstances set forth in this Section 4(b).

 

(c)       COBRA. The Officer and any of her dependents shall be eligible for
COBRA continuation coverage (as described in section 4980B of the Internal
Revenue Code of 1986, as amended (the “Code”)) at the Officer’s own cost to the
extent permitted by applicable law.

 

(d)       Other Benefits. The Company shall provide any other payments or
benefits to be provided to the Officer by the Company or a subsidiary pursuant
to any Executive benefit plans or arrangements established or adopted by the
Company or a subsidiary





4

--------------------------------------------------------------------------------

 



(including, without limitation, any rights to indemnification from the Company
(or from a third-party insurer for directors and officers liability coverage)
under Section 2(g) or otherwise with respect to any costs, losses, claims,
suits, proceedings, damages or liabilities to which the Officer may become
subject which arise out of, are based upon or relate to the Officer’s employment
by the Company), to the extent such amounts are due from the Company in
accordance with the terms of this Agreement or such plans or arrangements.

 

5.         Proprietary Information.

 

(a)       The Officer agrees that all information, whether or not in writing, of
a private, secret or confidential nature concerning the Company’s business,
business relationships or financial affairs (collectively, “Proprietary
Information”) is and shall be the exclusive property of the Company. Without
limitation, Proprietary Information shall include inventions, products,
processes, methods, techniques, formulas, compositions, compounds, projects,
development plans, research data, clinical data, confidential communications
with regulatory bodies and other third parties, financial data, personnel data,
computer programs, customer and supplier lists, and contacts with or knowledge
of customers or prospective customers of the Company. The Officer will not
disclose any Proprietary Information to any person or entity other than
Executives of the Company with authorization to access the information or use
the same for any purposes (other than in the performance of her duties as an
Officer of the Company) without approval by an officer of the Company, during or
after her employment with the Company, unless and until such Proprietary
Information has become public knowledge without fault of the Executive or such
disclosure is required by law.

 

(b)       The Officer agrees that all files, letters, memoranda, reports,
records, data, sketches, drawings, laboratory notebooks, program listings, or
other written, photographic, electronic, or other tangible material containing
Proprietary Information, in any form, whether created by the Officer or others,
which shall come into her custody or possession, shall be the exclusive property
of the Company and will be used by the Officer only in the performance of her
duties for the Company. All such materials or copies thereof and all tangible
property of the Company in the custody or possession of the Officer shall be
delivered to the Company, upon the earlier of (i) a request by the Company or
(ii) termination of her employment. After such delivery, the Officer shall not
retain any such materials or copies thereof or any such tangible property.

 

(c)       The Officer agrees that her obligation not to disclose or to use
information and materials of the types set forth in Sections 5(a) and 5(b), and
her obligation to return materials and tangible property, set forth in Section
5(b), also extends to such types of information, materials and tangible property
of customers of the Company or suppliers to the Company or other third parties,
including licensors and licensees, who may have disclosed or entrusted the same
to the Company or to the Executive.





5

--------------------------------------------------------------------------------

 



6.          Inventions.

 

(a)       The Officer will make full and prompt disclosure to the Company of all
inventions, improvements, discoveries, methods, developments, software, and
works of authorship, whether patentable or not, which are created, made,
conceived or reduced to practice by her, or under her direction, or jointly with
others, during her employment by the Company, whether or not during normal
working hours or on the premises of the Company (all of which are collectively
referred to in this Agreement as “Inventions”).

 

(b)       The Officer agrees to assign and does hereby assign to the Company (or
any person or entity designated by the Company) all of her right, title and
interest in and to all Inventions and related patents, patent applications,
trade secrets, copyrights and copyright applications. However, this Section 6(b)
shall not apply to Inventions which are unrelated to the present or planned
business or research and development of the Company and which are made and
conceived by the Officer outside of normal working hours, outside the Company’s
premises and do not involve use of the Company’s tools, devices, equipment or
Proprietary Information. The Officer understands that, to the extent this
Agreement is to be construed in accordance with the laws of any state which
precludes a requirement in an Executive agreement to assign certain classes of
inventions made by an Executive, this Section 6(b) shall be interpreted to not
apply to any invention which a court rules and/or the Company agrees to fall
within such classes.

 

(c)       The Officer agrees to cooperate fully with the Company, both during
and after her employment with the Company, with respect to the procurement,
maintenance and enforcement of patents, trademarks, copyrights and other
intellectual property rights (both in the United States and foreign countries)
relating to Inventions. The Officer shall sign all papers, including, without
limitation, copyright applications, patent applications, declarations, oaths,
formal assignments, assignments of priority rights, and powers of attorney,
which the Company may deem necessary or desirable in order to protect its rights
and interests in any Invention. The Officer further agrees that if the Company
is unable to secure the signature of the Officer on any such papers with
reasonable effort, an executive officer of the Company shall be entitled to
execute any such papers as the agent and the attorney-in-fact of the Officer,
and the Officer hereby irrevocably designates and appoints each executive
officer of the Company as her agent and attorney-in-fact to execute any such
papers on her behalf, and to take any and all actions as the Company may deem
necessary or desirable in order to protect its rights and interests in any
Invention, under the conditions described herein.

 

7.         Remedies. The Officer agrees and acknowledges that her breach of
Section 5 or 6 cannot be reasonably or adequately compensated for in money
damages alone and would cause irreparable injury to the Company. Accordingly,
the Executive agrees that, with respect to a breach of such Sections, the
Company is entitled to, in addition to all other rights and remedies available
to the Company at law or in equity, specific performance and immediate
injunctive relief, without posting a bond.

 



6

--------------------------------------------------------------------------------

 



8.         Non-Compete and Non-Solicitation.

 

(a)        Restricted Activities. While the Officer is employed by the Company
and for a period of one (1) year after the termination or cessation of such
employment for any reason, the Officer will not directly or indirectly:

 

(i)        Engage in any business or enterprise (whether as owner, partner,
officer, director, employee, consultant, investor, lender or otherwise, except
as the holder of not more than 1% of the outstanding stock of a
publicly-held company) that develops, manufactures, markets, licenses, sells or
provides any product or service that competes with any product or service
developed, manufactured, marketed, licensed, sold or provided, or planned to be
developed, manufactured, marketed, licensed, sold or provided, by the Company
while the Executive was employed by the Company; or

 

(ii)       Either alone or in association with others (i) solicit, or permit any
organization directly or indirectly controlled by the Executive to solicit, any
Executive of the Company to leave the employ of the Company, or (ii) solicit for
employment, hire or engage as an independent contractor, or permit any
organization directly or indirectly controlled by the Officer to solicit for
employment, hire or engage as an independent contractor, any person who was
employed by the Company at any time during the last six months term of the
Officer’s employment with the Company.

 

(b)       Extension. If the Officer violates the provisions of Section 8(a), the
Executive shall continue to be bound by the restrictions set forth in Section
8(a) until a period of one (1) year has expired without any violation of
such provisions.

 

(c)       Interpretation. If any restriction set forth in Section 8(a) is found
by any court of competent jurisdiction to be unenforceable because it extends
for too long a period of time or over too great a range of activities or in too
broad a geographic area, it shall be interpreted to extend only over the maximum
period of time, range of activities or geographic area as to which it may
be enforceable.

 

(d)       Equitable Remedies. The restrictions contained in this Section 8 are
necessary for the protection of the business and goodwill of the Company and are
considered by the Officer to be reasonable for such purpose. The Officer agrees
that any breach of this Section 8 is likely to cause the Company substantial and
irrevocable damage which is difficult to measure. Therefore, in the event of any
such breach or threatened breach, the Officer agrees that the Company, in
addition to such other remedies which may be available, shall have the right to
obtain an injunction from a court restraining such a breach or threatened breach
and the right to specific performance of the provisions of this Section 8 and
the Officer hereby waives the adequacy of a remedy at law as a defense to such
relief.

 

9.         Compliance with Section 409A

 



7

--------------------------------------------------------------------------------

 



(a)       General. It is the intention of both the Company and the Officer that
the benefits and rights to which the Officer could be entitled pursuant to this
Agreement comply with Section 409A of the Code and the Treasury Regulations and
other guidance promulgated or issued thereunder (“Section 409A”), to the extent
that the requirements of Section 409A are applicable thereto, and the provisions
of this Agreement shall be construed in a manner consistent with that intention.
If the Officer or the Company believes, at any time, that any such benefit or
right that is subject to Section 409A does not so comply, it shall promptly
advise the other and shall negotiate reasonably and in good faith to amend the
timing of such benefits and rights such that they comply with Section 409A (with
the most limited possible economic effect on the Executive).

 

(b)        Distributions on Account of Separation from Service. If and to the
extent required to comply with Section 409A, no payment or benefit required to
be paid under this Agreement on account of termination of the Officer’s
employment shall be made unless and until the Officer incurs a “separation from
service” within the meaning of Section 409A.

 

(c)        6 Month Delay for “Specified Employees”.

 

 

(i)        If the Officer is a “specified employee”, then no payment or benefit
that is payable on account of the Officer’s “separation from service”, as that
term is defined for purposes of Section 409A, shall be made before the date that
is six months after the Officer’s “separation from service” (or, if earlier, the
date of the Officer’s death) if and to the extent that such payment or benefit
constitutes deferred compensation (or may be nonqualified deferred compensation)
under Section 409A and such deferral is required to comply with the requirements
of Section 409A.  Any payment or benefit delayed by reason of the prior sentence
shall be paid out or provided in a single lump sum at the end of such required
delay period in order to catch up to the original payment schedule. There shall
be added to any payments that are delayed pursuant to this provision interest at
the prime rate as reported in the Wall Street Journal for the date of the
Officer’s separation from service. Such interest shall be calculated from the
date on which the payment otherwise would have been made until the date on which
the payment is made.

 

(ii)        For purposes of this provision, the Officer shall be considered to
be a “specified employee” if, at the time of her or her separation from service,
the Officer is a “key employee”, within the meaning of Section 416(i) of the
Code, of the Company (or any person or entity with whom the Company would be





8

--------------------------------------------------------------------------------

 



considered a single employer under Section 414(b) or Section 414(c) of the Code)
any stock in which is publicly traded on an established securities market
or otherwise.

 

(d)        No Acceleration of Payments. Neither the Company nor the Officer,
individually or in combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A.

 

(e)        Treatment of Each Installment as a Separate Payment. For purposes of
applying the provisions of Section 409A to this Agreement, each separately
identified amount to which the Officer is entitled under this Agreement shall be
treated as a separate payment. In addition, to the extent permissible under
Section 409A, any series of installment payments under this Agreement shall be
treated as a right to a series of separate payments.

 

(f)         Taxable Reimbursements.

 

(i)         Any reimbursements by the Company to the Officer of any eligible
expenses under this Agreement that are not excludable from the Officer’s income
for Federal income tax purposes (the “Taxable Reimbursements”) shall be made by
no later than the earlier of the date on which they would be paid under the
Company’s normal policies and the last day of the taxable year of the Officer
following the year in which the expense was incurred.

 

(ii)       The amount of any Taxable Reimbursements to be provided to the
Officer during any taxable year of the Officer shall not affect the expenses
eligible for reimbursement to be provided in any other taxable year of
the Officer.

 

(iii)       The right to Taxable Reimbursements shall not be subject to
liquidation or exchange for another benefit.

 

10.       Survival. The Officer agrees that her obligations under Sections 5, 6,
8 and 9 of this Agreement shall survive the termination of her employment or the
Agreement Term, regardless of the reason for such termination.

 

11.       Acknowledgement. The Officer neither acknowledges and agrees that the
Company does not desire her to use any confidential information of any prior
employer during her employment hereunder and that the Company will not ask for
nor accepts any such confidential information. This acknowledgement shall not
reduce or otherwise affect the Officer’s rights to indemnification from
the Company.

 

12.       Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.





9

--------------------------------------------------------------------------------

 



13.       Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the Commonwealth of
Massachusetts. Both parties agree to exclusive venue in the state (Middlesex
County) or federal courts located in the Commonwealth of Massachusetts.

 

14.       Successors and Assigns. This Agreement shall be enforceable by the
Officer and her heirs, executors, administrators and legal representatives, and
by the Company and its successors and assigns.

 

15.       Entire Agreement. This Agreement, with the Indemnification Agreement,
contains the entire agreement of the parties and supersedes any prior
understandings or agreements between the Officer and the Company. This Agreement
may be changed only by an agreement in writing signed by the party against whom
enforcement of any waiver, change, modification, extension or discharge
is sought.





10

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Employment Agreement as
of the Signing Date.

 

 

/

 

 

 

    

Company

 

 

 

 

 

lnVivo Therapeutics Holdings Corp.

 

 

 

 

 

/s/ Mark D. Perrin

 

 

Name: Mark D. Perrin

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

 

Executive

 

 

 

 

 

Lorianne K. Masuoka, MD

 

 

 

 

 

/s/ Lorianne K. Masuoka

 

 



11

--------------------------------------------------------------------------------

 



C:\Users\hhamel\Desktop\Desktop\InVivo_logo_cmyk.tif
[nviv20161231ex103142493001.jpg]

 

July 21, 2015

 

 

Lorianne K. Masuoka, M.D.

142 Beverly Road

Chestnut Hill, MA 02467

 

 

Re: Amendments to Employment Agreement

 

Dear Ms. Masuoka:

 

This letter agreement serves to confirm our agreement and understanding with
respect to amendments to the Employment Agreement between you and InVivo
Therapeutics Holdings Corp. (the “Company”) dated January 31, 2015 (the
“Agreement”).  Defined terms used in this agreement and not otherwise defined
have the meanings given to such terms in the Agreement.

 

We hereby agree that the Agreement is amended as follows:

 

1.         Section 2(b) of the Agreement is amended by deleting “25%” and
replacing it with “35%.”

 

2.         Section 4(b) of the Agreement is deleted in its entirety and replaced
by the following new Section 4(b):

 

“(b)      Severance.

 

(i)        If the Executive’s employment is terminated without Cause by the
Company under Section 3(c) or by the Executive for Good Reason under Section
3(d) in the absence of a Change in Control (as defined in the Company’s 2015
Equity Incentive Plan, the Company shall (A) continue to pay the Executive her
base salary as in effect on the Date of Termination, paid in accordance with the
Company’s usual payroll practices, for a period of 12 months following the Date
of Termination and (B) if the Executive is participating in the Company’s
employee group health insurance plans on the Date of Termination, continue such
benefits for a period of 6 months following the Date of Termination.

 

(ii)       If the Executive’s employment is terminated without Cause by the
Company under Section 3(c) or by the Executive for Good Reason under Section
3(d) within the twelve month period following a Change in Control, the Company

 

--------------------------------------------------------------------------------

 



shall (A) pay the Executive an amount equal to 1.5 times her base salary as in
effect on the Date of Termination plus 100% of her target annual bonus, (B)
accelerate in full the vesting on all outstanding, unvested equity awards held
by the Executive and (C) if the Executive is participating in the Company’s
employee group health insurance plans on the Date of Termination, continue such
benefits for a period of 12 months following the Date of Termination.

 

(iii)      The payment to the Executive of the amounts payable under this
Section 4(b) shall (A) be contingent upon the execution by the Executive of a
release in a form reasonably acceptable to the Company and (B) constitute the
sole remedy of the Executive in the event of a termination of the Executive’s
employment in the circumstances set forth in this Section 4(b).”

 

Except as otherwise expressly modified by this letter agreement, the Agreement
shall remain in full force and effect and is hereby confirmed and ratified in
all respects, and as so amended by this letter agreement, shall be read, taken
and construed as one instrument.  Except as expressly provided for in this
letter agreement, nothing in this letter agreement shall be construed as a
waiver of any rights or obligations of the Executive or the Company under the
Agreement.

 

If the foregoing correctly sets forth the entire understanding and agreement
between you and the Company with respect to the subject matter of this letter
agreement and the Agreement, please indicate your approval by signing in the
space provided for that purpose below and return an executed copy to us.

 

 

/s/ Lorianne K. Masuoka

 

 

Best Regards,

    

 

 

 

 

 

 

 

Mark D. Perrin

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

Acknowledged and Agreed:

 

 

 

 

 

 

 

 

/s/ Lorianne K. Masuoka

 

 

Lorianne K. Masuoka, M.D.

 

 

 

 

--------------------------------------------------------------------------------